UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported)March 14, 2011 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact Name of Registrant as Specified in Its Charter) COLORADO 84-0467208 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 2-17039 (Commission File Number) , AUSTIN, TEXAS 78752-1602 (Address of Principal Executive Offices) (Zip code) (512) 836-1010 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On March 14, 2011, National Western Life Insurance Company ("Company") announced via press release the Company's financial results for the quarter and year ended December 31, 2010.A copy of the Company's press release is attached hereto as Exhibit 99.1.This Form 8-K and the attached exhibit are provided under Item 9.01 of Form 8-K and are furnished to, but not filed with, the Securities and Exchange Commission. The press release is available at the Company's website, www.nationalwesternlife.com. Item 9.01Financial Statements and Exhibits ( d ) Exhibits Exhibit No. Description Press Release dated March 14, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL WESTERN LIFE INSURANCE COMPANY /S/Brian M. Pribyl Date: March 14, 2011 Brian M. Pribyl Senior Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit Description Press Release of National Western Life Insurance Company issued March 14, 2011 reporting financial results for the quarter and year ended December 31, 2010.
